Dismiss; and Opinion Filed June 24, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00547-CV

                         IN THE INTEREST OF K.V.K, A CHILD


                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                  Opinion by Justice Stoddart
       This is an attempted appeal of the trial court’s February 13, 2015 order holding appellant

in contempt of court and the trial court’s April 1, 2015 order denying appellant’s motion for new

trial with regard to the contempt order. On May 29, 2015, appellee moved to dismiss the appeal

for lack of jurisdiction. Appellant has not responded to the motion to dismiss. We grant the

motion and dismiss the appeal.

       Courts of appeals lack jurisdiction to review contempt orders on direct appeal. Tracy v.

Tracy, 219 S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.). A party seeking review of a

contempt order involving confinement may seek appellate review by filing a petition for writ of

habeas corpus; a party seeking review of a contempt order that does not involve confinement

may seek review only by filing a petition for writ of mandamus. Tracy, 219 S.W.3d at 530.
       Because appellant challenges only the trial court’s contempt order, we may not assert

jurisdiction over this appeal. We dismiss the appeal.




                                                     / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE




150547F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF K.V.K, A CHILD                     On Appeal from the 256th Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00547-CV                                    Trial Court Cause No. DF-12-19679.
                                                      Opinion delivered by Justice Stoddart. Chief
                                                      Justice Wright and Justice Lang-Miers
                                                      participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee, RYAN VON HOFGAARDEN, recover his costs of this
appeal from appellant, HANNA KUBYSHKINA.


Judgment entered this 24th day of June, 2015.




                                                –3–